              UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In Re:

Euvondas Renee Royster,                             Case No. 19-42458

                                                    Chapter 13
          Debtor.
_______________________________ /                   Hon. Thomas J. Tucker



RESPONSE BY THE STATE OF MICHIGAN DEPARTMENT OF
 TREASURY TO DEBTOR’S OBJECTION TO ITS CLAIM NO 9

  Defendant, State of Michigan, Department of Treasury (Treasury),

through its attorneys, Dana Nessel, Attorney General, and Moe

Freedman, Assistant Attorney General responds as follows.

  1.        Debtor filed a petition under Chapter 13 of the Bankruptcy

Code on February 22, 2019

  2.       On August 14, 2019, Treasury filed a proof of claim in this

case in the total amount of $5,031.59, $4,237.88 as a priority tax claim,

and $793.71 as a general unsecured claim




  19-42458-tjt   Doc 42   Filed 05/06/21   Entered 05/06/21 14:51:28   Page 1 of 3
  3.        The bulk of the claim ($4,292.38 including the entire priority

portion of the claim) was the result of estimated amounts for unfiled

City of Detroit taxes for 2015 through 2018.

  4.        Debtor filed this objection claiming that the debtor is not

required to file tax returns because the debtor receives only Social

Security income.

  5.        Treasury does not agree that the debtor is not required to

file City of Detroit Tax returns and believes that while it is possible that

if filed, the debtor’s may have no tax payment requirement for those

years, Debtor nonetheless has a filing requirement

  6.        The remainder of the claim is $675.00 and is the result of an

assessment of State individual income tax for 2012.

            The Michigan Department of Treasury respectfully requests

  that the Debtors’ objection to Treasury’s claims be denied.



                                                    Respectfully submitted,



                                                    Dana Nessel
                                                    Attorney General




  19-42458-tjt   Doc 42   Filed 05/06/21   Entered 05/06/21 14:51:28   Page 2 of 3
                                                    /s/Moe Freedman
                                                    Moe Freedman (P74224)
                                                    Assistant Attorney General
                                                    3030 W. Grand Blvd.,
                                                    Suite 10-200
                                                    Detroit, MI 48202
                                                    Phone: (313) 456-0140

Dated May 5, 2021,




  19-42458-tjt   Doc 42   Filed 05/06/21   Entered 05/06/21 14:51:28   Page 3 of 3
